*760Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 23, 2004, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely
Following claimant’s failure to timely request a hearing with respect to the initial determination finding, inter alia, that claimant was disqualified from receiving unemployment insurance benefits due to misconduct, the Administrative Law Judge (hereinafter ALJ) sustained the Commissioner of Labor’s timeliness objection and continued in effect the initial determination. Five years later, claimant appealed the ALJ’s decision. Inasmuch as claimant failed to comply with the strict 20-day time period set forth in Labor Law § 621 (1), the Unemployment Insurance Appeal Board dismissed the appeal as untimely and claimant appeals, asserting that he never received notice of the ALJ’s decision. However, while claimant stated that he no longer resided with his mother at the address he provided to the Department of Labor, he affirmed at the hearing before the ALJ that he still received mail at that location. Since claimant’s failure to receive the ALJ’s decision was due to his own negligence in not advising the ALJ or the Department of Labor of his change in address, we find no reason to disturb the Board’s decision dismissing the appeal as untimely (see Matter of Banks [Sweeney], 232 AD2d 797, 798 [1996]; Matter of Rogers [Levine], 51 AD2d 822 [1976]).
Cardona, P.J., Mercure, Feters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.